NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             FEB 05 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10670

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00822-JGZ-
                                                 BPV-1
  v.

JUAN CARLOS ARELLANO-                            MEMORANDUM*
RODRIGUEZ, a.k.a. Juan Carlos Arellano
Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                          Submitted September 30, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Juan Carlos Arellano-Rodriguez appeals from the district court’s judgment

and challenges his 41-month sentence for re-entry after deportation, in violation of

8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Arellano-Rodriguez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Arellano-Rodriguez the opportunity to file a pro se supplemental brief. He has

filed a supplemental brief, and the government has filed an answering brief.

      Arellano-Rodriguez has waived his right to appeal his 41-month sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2